Citation Nr: 1017682	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected esophageal spasms or 
service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 
1968.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  

In January 2009, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  This 
case was remanded by the Board in May 2009 for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for 
sleep apnea claimed as secondary to his service-connected 
conditions of GERD and esophageal spasms. 
VA treatment records show a diagnosis of sleep apnea.  In 
June 2008, the Veteran submitted an internet article from 
Penn Today indicating a potential relationship between sleep 
apnea and GERD.  

This case was remanded by the Board in May 2009 because it 
was found that the Veteran had not been afforded a VA 
examination to assess the etiology of his sleep apnea.  As 
the evidence of record indicated there may be a relationship 
between sleep apnea and the Veteran's service-connected 
gastrointestinal disabilities, it was found that a VA 
examination to obtain a medical opinion should be scheduled. 
38 C.F.R. § 3.159(c)(4).  

The Veteran was scheduled for a VA examination in January 
2010.  The record shows that the Veteran failed to report to 
the scheduled examination.  In an April 2010 statement, the 
Veteran related that he did not receive notice of the 
examination.  The Board notes that the Veteran has indicated 
that his failure to report to the January 2010 examination 
was due to his lack of notice of the examination.  The Board 
notes that lack of notice constitutes a good cause for the 
failure to appear for the scheduled examination.  Given the 
above, the Board finds that good cause has been shown for the 
Veteran's failure to appear at the scheduled examination.  As 
such, this case is again remanded to afford the Veteran a VA 
compensation and pension examination.  

The Board notes that in his April 2010 statement, the Veteran 
also related that there are records from the 93rd evacuation 
field hospital pertaining to surgery that was performed in 
May 1966.  The Veteran asserts that these records will 
confirm the extent of his neck injury.  The Board notes that 
these treatment records appear to be already in the Veteran's 
claims file.  The Veteran also contended that the in-service 
problems contributed to the development of his current sleep 
apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded 
a VA examination by an appropriate 
specialist to determine whether sleep 
apnea is related to his service-connected 
GERD and/ or esophageal spasms.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must explain 
the rationale for all opinions provided.  
The examiner is asked to provide opinions 
on the following questions:

a)  Is it at least as likely as not (a 50% 
or greater probability) that sleep apnea 
is causally related to service? 

b)  If the answer to the above question is 
no, is it at least as likely as not (a 50% 
or greater probability) that sleep apnea 
was either (i) caused or (ii) aggravated 
by (that is, permanently increased in 
severity due to) his service-connected 
GERD and/ or esophageal spasms.

Ensure that notification of the 
examination is clearly furnished to the 
Veteran and to his representative.  

2.	Re-adjudicate the claim (including 
consideration on a secondary service 
connection basis).  If it remains denied, 
issue an appropriate supplemental 
statement of the case and give the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


